Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-15 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 and 03/10/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 03/10/2021 are accepted by the examiner.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2, 5-7, 9-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Publication No. 2017/0235941, hereinafter “Kim”).

	
Regarding claim 1, Kim does disclose, a cryptographic key determination device for determining one or more cryptographic keys (Kim, (para. [0007]), key generating method …) in a cryptographic device, the cryptographic device being configured to execute one or more test programs (Kim, (para. [0048]), a method of verifying a unique characteristic of a terminal is used …), the cryptographic device comprising one or more components, each component being configured to generate static (Kim, (para. [0071]), the processor 220 obtains a first error correcting code (ECC)) and dynamic data (Kim, (para. [0072]), the memory controller 232 obtains read data), said dynamic data being generated in response to the execution of said one or more test programs (Kim, (para. [0069-72] and figure 5), a key generating method ….  In operation 520, the memory controller 232 obtains read data), wherein the cryptographic key determination device comprises: a data extraction unit configured to extract at least one part of the static data and at least one part of the dynamic data generated by said one or more components (Kim, (para. [0080]), the processor 220 obtains a location of a cell in which an error occurs based on the first ECC and the second ECC), and a key generator configured to combine said at least one part of static data and said at least one part of dynamic data (Kim, (para. [0080]), the processor 220 obtains a location of a cell in which an error occurs based on the first ECC and the second ECC), and to determine said one or more cryptographic keys by applying a cryptographic function to said combined data (Kim, (para. [0082, 0124]), the processor 220 generates a key for the memory 230 based on the location of the cell in which the error occurs. … … … The generated key may be a hash value).  

Claim limitation “a data extraction unit” and “a key generator” have been interpreted under 35 U.S.C. 112(f).  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): FIG. 1, element 131 and 133.  
Since this claim limitation invokes 35 U.S.C. 112(f), claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If Applicants wish to provide further explanation or dispute the Office’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicants do not wish to have the claim limitation treated under 35 U.S.C. 112(f), Applicants may amend the claim so that it will clearly not invoke 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claim 2, Kim further discloses the cryptographic device of claim 1, wherein the cryptographic device is configured to execute said one or more test programs continuously (Kim, (para, [0140]), a computer may run terminal emulator software that replicates the function of a terminal, sometimes allowing concurrent use of local programs and access to a distant terminal host system).  

Regarding claim 5, Kim further discloses the cryptographic device of claim 1, wherein the cryptographic device is configured to execute said one or more test programs in response to an interrupt action or to a user-initiated action (Kim, (para. [0049]), the processor 110 transmits an authentication request to the memory 120. The memory 120 receiving the authentication request transmits, to the processor 110, information on the unique characteristic of the memory 120. For example, the information on the unique characteristic may be an error correcting code (ECC). The processor 110 determines whether the terminal 100 is an original terminal or a copied terminal based on information of the memory 120. In response to the terminal 100 being the original terminal, the processor 110 authenticates the terminal 100).  

Regarding claim 6, Kim further discloses the cryptographic device of claim 1, wherein said execution of one or more test programs is implemented by the cryptographic device to perform a system boot-up test, the cryptographic device being configured to execute said one or more test programs at each system boot (Kim, (para. [0125]), in response to the second unique characteristic differing from the first unique characteristic, i.e., a comparison of the first and second unique characteristics is considered a fail, the boot element is considered to be dishonest, unsecure, and/or hacked. Therefore, the processor will stop booting or will not load the boot element. The processor 220 performs subsequent booting using the subsequent boot element in response to the second unique characteristic being substantially identical to the first unique characteristic).  

Regarding claim 7, Kim further discloses the cryptographic device of claim 1, wherein said execution of one or more test programs is implemented by the cryptographic device to perform a memory test for testing one or more memory units implemented in said cryptographic device (Kim, (para. [0102]), the processor 220 obtains a first ECC for the original data, compares the obtained first ECC to the ECC received from the memory controller 232, and generates the first key based on a difference between the first ECC and the received ECC).  

Regarding claim 9, Kim further discloses the cryptographic device of claim 1, wherein a component of said one or more components is a processor or a memory (Kim, (para. [0119]), in operation 1310, the processor 220 loads a first boot element).  

Regarding claim 10, Kim further discloses the cryptographic device of claim 1, wherein said key generator is a random number generator or a physically unclonable function (Kim, (para. [0121]), the processor 220 generates a physically unclonable function (PUF) key using the memory 230).  

Regarding claim 11, Kim further discloses the cryptographic device of claim 1, wherein the cryptographic device is configured to use said one or more cryptographic keys in one or more applications comprising data encryption, data decryption, message authentication, and digital signatures (Kim, (para, [0124]), the processor 220 decodes the encoded first unique characteristic using the PUF key generated in a previous operation).  

Regarding claim 12, Kim further discloses the cryptographic device of claim 1, wherein said one or more cryptographic keys are stored within the cryptographic device or shared within the cryptographic device or shared with external devices or shared with external systems (Kim, (para. [0095]), the processor 220 generates a key for the memory 230 in an enrollment process, and write the generated key in a security area).  


Regarding claim 15, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

2.	Claims 3-4, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over xxxx et al. (US Pub No. xxxxx, hereinafter “xxxx”) in view of Lingamneni et al. (US Pub No. 2013/0218828, hereinafter “Lingamneni”).

Regarding claim 3, Kim does disclose, the cryptographic device of claim 1.  
Kim does not explicitly but the analogous art Lingamneni discloses, wherein the cryptographic device is configured to execute said one or more test programs periodically according to a predefined time interval (Lingamneni, (claim 9), the master ICE Chain application program is configured to run at a predetermined interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by including one or more test programs periodically according to a predefined time interval taught by Lingamneni for the advantage of improving the efficiency and quality of real-time extracting, transforming, and/or loading data using customer information control system (CICS) interval control element (ICE) chain processing (Lingamneni, (abstract)).


Regarding claim 4, the combination of Kim-Lingamneni does disclose, the cryptographic device of claim 1, wherein the execution of said one or more test Lingamneni, (claim 9), the master ICE Chain application program is configured to run at a predetermined interval).  
Same motivation applies as to claim 3.

Regarding claim 8, the combination of Kim-Lingamneni does disclose, the cryptographic device of claim 1, wherein said execution of one or more test programs is implemented depending on one or more test parameters, a test parameter being chosen in a group comprising a test duration and a test complexity (Lingamneni, (para. [0031]), … the ICE Chain 100 application program is configured to run at a predetermined interval and/or in response to an event. … … … Based on the particular ICE Chain 100 associated with the type of change (i.e. complexity) to the system, a respective application table is accessed. Associated data is pulled from the respective application table and specified business rules are applied…. …).  

Regarding claim 12, the combination of Kim-Lingamneni does disclose, the cryptographic device of claim 11, wherein data encryption is performed using a symmetric encryption algorithm chosen in a group comprising DES, 3DES, AES, and RC4 (Lingamneni, (para. [0054]), encryption may be performed by way of any of the techniques now available in the art or which may become available--e.g., Twofish, …., DSA, PGP, PKI, and symmetric ….. cryptosystems).  

Regarding claim 13, the combination of Kim-Lingamneni does disclose, the cryptographic device of claim 11, wherein data encryption is performed using an asymmetric encryption algorithm, said asymmetric encryption algorithm being RSA or ECDSA (Lingamneni, (para. [0054]), Encryption may be performed by way of any of the techniques now available in the art or which may become available--e.g., …, RSA, ….. and asymmetric cryptosystems).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432